UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7372



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAMOND NELSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:02-cr-00193-GCM)


Submitted:   January 17, 2008             Decided:   January 25, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damond Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Damond Nelson appeals the district court’s order denying

his motion for clarification of sentence.         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court. United States v. Damond,

No. 3:02-cr-00193-GCM (W.D.N.C. Aug. 28, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -